STATE OF FLORIDA DIVISION OF ADMINISTRATIVE HEARINGS OFFICE OF FINANCIAL REGULATION, Petitioner, vs.DOAH Case No.: 06-4780 Admin Proceeding No: 0342-B-9/06 FLORIDA COMMUNITY BANK, Respondent. / STIPULATION AND CONSENT AGREEMENT THIS AGREEMENT is made and entered into by and between the State of Florida, OFFICE OF FINANCIAL REGULATION, hereinafter referred to as “OFR”, and FLORIDA COMMUNITY BANK, hereinafter referred to as “FCB”.The OFR and FCB (collectively “Parties”), in consideration of the mutual covenants contained herein, hereby enter into this Stipulation and Consent Agreement (“Agreement”) and agree as follows: 1.Pursuant to sections 655.001 and 655.012, Florida Statutes, the OFR is the state agency authorized and charged with the administration and enforcement of the Financial Institutions Codes, including Chapters 655 and 658, Florida Statutes, as pertaining to banks, and the rules and regulations promulgated thereunder as contained in Chapter 69U, Florida Administrative Code. 2.FCB is a Florida state-chartered bank operating under Charter Number 306, and therefore a state financial institution, as that term is defined in Section 655.005(1)(p), Florida Statutes, with its principal place of business located at 1400 North 15th Street, Immokalee, Florida, 34142. 3.On or about April 17, 2006, the OFR commenced an examination of the condition of FCB pursuant to section 655.045, Florida Statutes.The OFR, based on its examination of FCB, and other information reported to it, believed that necessary grounds existed to initiate an administrative cease and desist proceeding pursuant to Section 655.033, Florida Statutes, against FCB. 4.On or about October 18, 2006, the OFR issued an Administrative Complaint and Notice of Rights (“Complaint”), and subsequently served said Complaint on FCB, as OFR Administrative Proceeding No. 0342-B-9/06. 5.On or about November 7, 2006, FCB filed a petition with OFR alleging disputed issues of material fact and requesting a formal administrative hearing pursuant to Section 120.57, Florida Statutes, and the above captioned administrative proceeding was referred to the State of Florida, Division of Administrative Hearings and assigned Case No. 06-004780. 6.FCB has represented to OFR that it has taken or will take certain corrective actions, as set forth below in paragraphs 8 through 36 in this Agreement, to address concerns and criticisms set forth in OFR’s 2006 Report of Examination and the Complaint and the OFR has relied upon those representations as consideration for entering into this Agreement. 7.The OFR and FCB desire to resolve theissues raised in the Complaint.FCB stipulates and agrees to the terms herein in consideration of the OFR’s concludingthe administrative action against FCB. MANAGEMENT 8.The Board of Directors of FCB, hereinafter “Board”, will immediately increase its participation in the affairs of FCB, assuming full responsibility for the approval of sound policies and objectives, and for the supervision of all of FCB’s activities, consistent with the role and expertise commonly expected for directors of banks of comparable size.This participation will include in-person meetings to be held no less frequently than monthly.Detailed written minutes of all Board meetings will be maintained and recorded on a timely basis fully documenting the Board’s review, discussion, and approval of all agenda items and any other matters discussed at the meeting and will include the names of dissenting directors. 9.a. Within 30 days from the effective date of this agreement, the Board will adopt procedures to ensure that correspondence from the OFR and the Federal Deposit Insurance Corporation (“FDIC”) and other significant correspondence addressed to the Board is promptly answered by or under the authority of the Board. b.The Board has conducted or will cause to be conducted evaluations to assess the qualifications and performance of all senior managers including all department heads and executive officers of FCB to determine if each person has the experience commensurate with his or her duties and responsibilities at FCB.Management was assessed on its ability to: (i)Comply with the requirements of this agreement; (ii)Operate FCB in a safe and sound manner; and (iii)Comply with applicable laws and regulations. c. FCB has or will recruit and hire any additional or replacement personnel needed to properly staff FCB with qualified experienced officers sufficient to provide the leadership required to comply with the business plan and strategies determined in compliance with paragraph 10. 10. The Board will maintain a formal business plan that assesses and identifies risks and provides sound strategies for managing these risks.The business plan will identify FCB’s trade area, products, targeted customers, and provide realistic budgets to support plans, products, and activities.The business plan will be submitted to OFR for comment. BANK SECRECY ACT (“BSA”) 11.FCB has taken corrective actions to address the concerns expressed by the OFR in it’s 2006 Report of Examination including: establishing a Directors’ BSA/AML committee comprised of outside directors; hiring a full time BSA officer, purchasing automated BSA compliance software, and; reducing the Bank’s BSA risk profile.FCB’s Board will oversee FCB’s policies, procedures, and compliance with federal and state laws and regulations concerning BSA programs including Anti-Money Laundering (“AML”); Customer Identification Program (“CIP”), Customer Due Diligence (“CDD”) and Enhanced Due Diligence (“EDD”) requirements; Office of Foreign Assets Control (“OFAC”) regulations; Suspicious Activity Report (“SAR”) requirements; the USA PATRIOT Act; and Section 655.50, Florida Statutes.The Directors’ BSA/AML Committee will require at a minimum monthly reports from FCB’s management regarding FCB’s compliance with this agreement.The Directors’ BSA/AML Committee will present a report regarding FCB’s compliance with this agreement to the Board at a regularly scheduled meeting on no less than a monthly basis.Such report will be recorded in appropriate minutes of the Board’s meeting and will be retained in FCB’s records. 12.At all times, management of FCB will include a fully qualified, experienced BSA/AML/OFAC Officer (“BSA Officer”).The BSA Officer will be employed full time in managing, implementing, coordinating, and monitoring of day-to-day BSA program compliance, will havethe requisite authority and Board support to implement the program, and will not be assigned any supplemental duties.The BSA Officer will have the responsibility and necessary authority to ensure FCB’s compliance with all BSA programs, rules, regulations and related matters, including, without limitation, the identification of unusual or suspicious activity and the timely, accurate and complete reporting to law enforcement and Supervisory Authorities of unusual or suspicious activity or known or suspected criminal activity perpetrated against or involving FCB.The BSA Officer will submit reports to the Board, or the Directors’ BSA/AML Committee, on no less than a monthly basis concerning the status of all material issues relating to BSA compliance, and the BSA Officer’s reports will not be subject to approval by FCB’s management before they are submitted to the Board or Committee.The BSA Officer will at all times have unhampered access to the Board, and the Directors’
